         Case 8-19-76260-ast            Doc 42       Filed 09/18/19      Entered 09/18/19 11:13:00




Aviva Francis
Evan M. Newman
JACOBOWITZ NEWMAN TVERSKY LLP
Attorneys for Specialty RX, Inc. and Specialty RX NY, Inc
377 Pearsall Avenue, Suite C
Cedarhurst, NY 11516

                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF NEW YORK

    -------------------------------------------------------------X
                                                                      Chapter 11
    In re:
                                                                      Case No. 19-76260
    Absolut Facilities Management, LLC, et al                         Case No. 19-76263
                                                                      Case No. 19-76267
                                     Debtors.1                        Case No. 19-76268
                                                                      Case No. 19-76269
                                                                      Case No. 19-76270
                                                                      Case No. 19-76271
                                                                      Case No. 19-76272
                                                                      (Jointly Administered)
    -------------------------------------------------------------X

             NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that:

             1.     Under Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010(b), and 11

U.S.C. §§ 102(1), 342 and 1109(b), the undersigned attorneys appear as counsel for Specialty RX,

Inc. and Specialty RX NY, Inc., creditors and parties in interest, and request that all notices given

or required to be given in this case and all related cases and proceedings, and all papers served or

required to be served in this case and all related cases and proceedings, be given to and served

upon:



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
      Case 8-19-76260-ast         Doc 42      Filed 09/18/19     Entered 09/18/19 11:13:00




                                            Aviva Francis, Esq.
                                     Jacobowitz Newman Tversky LLP
                                        377 Pearsall Avenue, Suite C
                                       Cedarhurst, New York 11516
                                            Tel: (516)-545-0343
                                            Fax: (212) 671-1883
                                         Email: afrancis@jntllp.com

        2.      The foregoing request includes not only the notices and papers, whether formal

or informal, ex parte or no notice, written or oral, referred to in the Bankruptcy Rules and Code

Sections specified above, but also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, or demand, whether formal or informal,

whether written or oral and whether transmitted or conveyed by mail, courier, hand, delivery,

telephone, telecopier, electronically, or otherwise, which affect or seek to affect in way the Debtor,

any right or interests of the Debtor, or affects or seeks to affect, any rights or interest of any party

in interest in this case or any related proceeding.

        3.      Neither this notice of appearance nor any later appearance, pleading, claim, or suit,

shall waive the rights of Specialty RX, Inc. and Specialty RX NY, Inc., to have final orders in

noncore matters entered only after de novo review by a District Judge, or the right to trial by jury

in any proceeding so triable in this case or any case, controversy, or proceeding related to this case;

or the right to have the District Judge withdraw the reference in any matter subject to mandatory

or discretionary withdrawal; or to adjudicate rights in other applicable forums, or any other rights,

claims, actions, defenses, setoffs, or recoupments, to which these entities are or may be entitled
      Case 8-19-76260-ast        Doc 42     Filed 09/18/19      Entered 09/18/19 11:13:00




under agreements, in law or in equity, all of which rights are expressly reserved.



Dated: September 18, 2019                             Jacobowitz Newman Tversky LLP

                                                      By:     /s/ Aviva Francis
                                                              Aviva Francis
                                                            377 Pearsall Avenue, Suite C
                                                            Cedarhurst, New York 11516
                                                            Tel: (516) 545-0343
                                                            Fax: (212) 671-1883
